ORDER
The Court having reopened the 1990 Essex County Judicial Budget Impasse by Order of April 21, 1992, and having referred all of the issues raised by the parties to an impasse panel, appointed pursuant to Rule 1:33 — 9(i);
And the Court, on May 12, 1992, having granted a petition for review of the Recommended Disposition/Order of the Essex County Assignment Judge in respect of the 1992 budget and having referred that matter to the same impasse panel;
And the impasse panel having filed its report with the- Court on August 5, 1992;
And the parties having thereafter filed exceptions to the panel’s report pursuant to Rule 1:33 — 9(k);
And the Court having heard oral argument from the parties and having deferred action on the merits to permit the submission of additional proposals for the relocation of court facilities;
And the County of Essex having submitted a proposal for the purchase of the Blue Cross/Blue Shield Building at 33 Washington Street, Newark, or, in the alternative, for the condominium purchase of previously-identified space at 153 Halsey Street (the *409“Gibraltar Building”) in lieu of the lease arrangement proposed by the Assignment Judge and recommended by the impasse panel;
And the Assignment Judge having responded to the post-argument submissions of the County;
And the Court having reviewed the entire record and the arguments of the parties in respect of the relocation and renovation of court facilities;
And the Court having concluded that the Blue Cross/Blue Shield Building would not be appropriate for the designated court operations and that, therefore, the Gibraltar Building is the only proposed site that meets the criteria for suitable court facilities as required by N.J.S.A. 2B:6-lb;
And good cause appearing;
IT IS ORDERED that the Court hereby adopts the report and recommendations of the impasse panel in respect of the relocation of the Family Part and Special Civil Part of Superior Court, the Child Support Enforcement Unit (CSU), and the Administration of the Essex County Probation Department to 158 Halsey Street; and it is further
ORDERED that the recommendations of the impasse panel are hereby modified to permit the County to obtain the required space in the Gibraltar Building in the most cost-efficient manner possible, whether by condominium purchase, rental, or any other appropriate means that does not exceed the Gilbratar Building owner’s lowest current cost offer; and it is further
ORDERED that the Court approves the panel’s report in respect of the implementation of the Assignment Judge’s “14-Point Plan” for the efficient and economical long-term use of the New Courts Building; and it is further
ORDERED that the County shall forthwith take such steps as may be necessary to implement the foregoing.
*410Justices CLIFFORD, HANDLER, POLLOCK,. O’HERN, GARIBALDI, and STEIN join in this Order.
Chief Justice WILENTZ did not participate.